DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,822,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s Amendment filed on 10/14/2021 regarding claims 1-71 is fully considered. Of the above claims, claims 1-51 have been canceled, and claims 52, 57, 69 and 71 have been amended.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 57, line 1, before “heat-seal”, delete “The”.
Claim 57, line 1, before “heat-seal”, insert “A”.
Allowable Subject Matter
Claims 52-71 allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 52-56, 61 and 62 is the inclusion of the limitations of a heat-seal condition indicating package that include a first sealing substrate comprising a leuco dye; a second sealing substrate comprising a leuco dye developer; and a heat-seal coupling the first sealing substrate to the second sealing substrate, the heat-seal comprising a colored reaction product of the leuco dye and the leuco dye developer, wherein an optical characteristic indicative of the colored reaction product in the heat seal is detectable.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 57-60 is the inclusion of the limitations of a heat-seal condition indicating package that include a first sealing substrate comprising a leuco dye; a second sealing substrate comprising a leuco dye developer; a heat-seal region in which the first sealing substrate is coupled to the second sealing substrate, the heat-seal region comprising a colored reaction product of the leuco dye and the leuco dye developer; and a non-seal region adjacent to the heat seal region, wherein the colored reaction product provides the heat-seal region with an optical characteristic different than the non-seal region.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 63-71 is the inclusion of method steps of a method for providing a heat-seal condition indicating package that include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












20 October 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853